DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 6/22/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are currently pending.
4.	Claims 1-20 are amended.  

Response to Arguments
                                           Response: Claim Objections
5.    Examiner Response:
Applicant’s arguments, see page 9, filed 6/22/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 2, 4, 7-8, 12-13 and 15 has been withdrawn. 

                                            Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see page 9, filed 6/22/22, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claim 19 has been withdrawn. 




                                            Response: 35 U.S.C.  § 101
7.    Applicants argue:
“The courts have found improvements to the functioning of a computer to qualify as “significantly more”. In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. /d. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. /d. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01.
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures | LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.
Much like the improvement in computer animation in McRO, the claimed invention solves a problem in computer aided design. That is, the problem itself is an impediment in the functioning of a computer. The claims are a specific implementation of a solution to the computer problem and do not merely invoke a computer as a tool. In this case, computer aided design is pushed to its certain limits by the demands of additive manufacturing. The claimed invention improves the functioning of a computer to handle such difficult requirements. See paragraphs 2-4 and 79 of the Specification as filed.
Paragraphs 56-75 of the Specification and FIGS. 4-12 of the Drawings provide a technical explanation of how to implement the invention, including several examples and use cases. One skilled in the art would readily understand the improvements provided by the invention.
The claims recite specific detail regarding the nature of the design space data structure
and the natural space data structure. The claims also recite specific relations and interactions
between the design space data structure and the natural space data structure in the form of
geometric mapping via shape functions. In light of the above amendments and discussion, applicant respectfully requests the § 101 rejection be withdrawn.” (Remarks: pages 10-12)

8.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that the current amendments to the claims do not overcome the 35 U.S.C. 101 rejection.  The applicant points to the Enfish court case as support for why the independent claims, are not directed towards an abstract idea and why the design space data structure and the natural space data structure of the current claims are specific data structures that improves the functioning of the computer. The examiner notes that in the Enfish case, the Federal Circuit read the claims in light of the specification to determine that a table embodying the claimed features is directed to a “self-referential table”.  The specification of the current application is different than the specification of the Enfish case, where it doesn’t express how conventional databases or data storage systems are combined with the current language to describe the present invention including the design space data structure and the natural space data structure.  The examiner has not seen how the current claim language is improving the functionality of a computer.  As stated above, the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.
	Also, the applicant points to the McRO court case for support as to why the claim language shows an improvement to the technology or technological processes.  The examiner notes that in the McRO case, the court used a claim construction analysis, interpreting the claimed “first set of rules” as being limited to rules that evaluate sub-sequences consisting of multiple sequential phonemes.  Under this interpretation, the court found while the claims may not recite a particular species of rules to be applied, they are still limited to a particular genus of rules (i.e., those that evaluate sequences of multiple phonemes) and therefore do not preempt all rules-based techniques for solving the problem at hand.  The applicant argues that the claimed invention solves a problem in computer aided design and points to paragraph [0002] – [0004] and [0079] of the specification for support.  The applicant argues that the computer aided design is pushed to its certain limits by demands of additive manufacturing, where it improves the functioning of a computer in order to handle the difficult requirements.  An aspect of the computer is not changing, where the computer is functioning differently.  The computer is still reading the information the same way.  As stated above the limitations of the claim do not distinguish themselves from being conducted in the human mind or by pencil and paper.  
The 35 U.S.C. 101 rejection of the most recent filed claims are shown below in the office action.

                                            Response: 35 U.S.C.  § 103
9.    Applicants argue:
	“The method described in Musuvathy is performed entirely within one data structure,
and thus no geometric mapping between different data structures is invoked. As such,
Musuvathy and Wang, alone or in combination, do not teach the invention as claimed in
amended claims 1, 12, and 17.
It would also not be obvious to modify Musuvathy to achieve the invention as claimed,
because there is no reason or suggestion to do so. Musuvathy solves an unrelated problem in
computer aided design and thus does not lend itself to solving the problem solved by the
invention as claimed. In fact, Musuvathy is complementary to and can be performed in
conjunction with the present invention. Applicant therefore respectfully requests the § 103
rejection be withdrawn.
In view of this amendment and the remarks herein, Applicant respectfully submits
claims 1-20 are in allowable condition and requests a corresponding Notice of Allowance. In
the event of further questions, the Examiner is urged to call the undersigned. Any fee which
might be due in connection with this application should be applied against our Deposit Account
No. 19-0522.” (Remarks: pages 12-13)

10.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that in paragraph [0044] and Figs. 9A-9E of the Musuvathy reference, a lattice is being created by extending solid modeling concepts.  The examiner considers the process of creating a lattice as being the generating of a geometric map, since the generating of the geometric map involves generating the geometric map between the first natural space data structure, the first design space structure and the finite element mesh.  As shown in Fig. 9A -9D, a lattice is created where it starts from a 2D sketch until it’s a 3D lattice.  Also, the geometric map includes a first shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to the finite element mesh.  With getting the results that are shown in Fig. 9D of the Musuvathy reference, demonstrates that there is a shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to the finite element mesh, since the lattice is designed in a shape of a square.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 12 and 17
Regarding step 1, claims 1, 12 and 17 are directed towards a method which is eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “generating, via the processor, a first design space data structure such that the first unit cell includes the first design space data structure and the first natural space data structure, the first design space data structure being configured for front-end manipulation, deformation, linking, mating, unlinking, and demating, the first design space data structure being a different data structure than the first natural space data structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of generating, via the processor, a finite element mesh having a plurality of finite elements including a first finite element; generating, via the processor, a first natural space data structure such that the first finite element includes the first natural space data structure, the first natural space data structure being configured for back-end manipulation, deformation, linking, mating, unlinking, and demating; generating, via the processor, a geometric map between the first natural space data structure, the first design space data structure, and the finite element mesh, the geometric map including a first shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to the finite element mesh; generating, via the processor, a first unit cell corresponding to the first finite element; modifying, via the processor, the first unit cell via the first design space data structure according to user inputs; and modifying, via the processor, the first unit cell via the first natural space data structure to correspond to the modifications of the first unit cell in the first design space data structure according to an inverse of the first shape function amounts to extra-solution activity, where a finite element mesh containing a plurality of finite elements, a data structure for a first finite element, and a first unit cell corresponding to the first finite element are generated as well as modifying the first unit cell.  These limitations function as a generic computer function, where a program is run based on the input of a user.
Also, claim 1 recites the additional element of a processor. The processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Claim 12
Regarding step 2A, prong 2, the limitation of mating, via the processor, the first unit cell with a second unit cell via the first natural space data structure, the second unit cell corresponding to a second finite element having a second shape different than the first shape amounts to extra-solution activity, where a first unit cell is mated with the second unit cell via the first natural space data structure.  This limitation functions as a generic computer function, where a program is run based on the input of a user.
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.
Claim 17
Regarding step 2A, prong 2, the limitations of modifying, via the processor, the first finite element to a deformed state; and modifying, via the processor, the first unit cell according to the deformed state of the first finite element via the first natural space data structure so that the first unit cell has a desired shape amounts to extra-solution activity, where the first finite element is modified to a deformed state, and the first unit cell is modified according to the deformed state of the first finite element via the first natural space data structure.  These limitations function as a generic computer function, where a program is run based on the input of a user.
Claim 2
Dependent claim 2 recites “a step of mating, via the processor, the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 3
Dependent claim 3 recites “wherein the step of mating the first unit cell with the second unit cell includes linking, via the processor, the first finite element and a second finite element corresponding to the second unit cell via global identifiers of a dual-linked face-edge- node connected graph”.  This limitation of linking the first finite element and a second finite element corresponding to the second unit cell via global identifiers of a dual-linked face-edge- node connected graph functions as a generic computer function, where the linking of the first finite element and a second finite element corresponding to the second unit cell via global identifiers of a dual-linked face-edge- node connected graph is performed.
Claim 4
Dependent claim 4 recites “a step of demating, via the processor, the first unit cell and the second unit cell by unlinking the first finite element and a second finite element via global identifiers of a dual-linked face-edge-node connected graph”.  This limitation of unlinking the first finite element and a second finite element via global identifiers of a dual-linked face-edge-node connected graph functions as a generic computer function, where the unlinking of the first finite element and a second finite element via global identifiers of a dual-linked face-edge-node connected graph is performed.
Claim 5
Dependent claim 5 recites “modifying, via the processor, the first unit cell via the first natural space data structure such that the first unit cell includes an interfacing feature; and mating, via the processor, the interfacing feature of the first unit cell with an interfacing feature of the second unit cell”.  These limitations of modifying the first unit cell via the first natural space data structure such that the first unit cell includes an interfacing feature; and mating the interfacing feature of the first unit cell with an interfacing feature of the second unit cell functions as a generic computer function, where the modifying of the first unit cell via the first natural space data structure and the mating the interfacing feature of the first unit cell with an interfacing feature of the second unit cell is performed. 


Claim 6
Dependent claim 6 recites “a step of modifying, via the processor, the first unit cell to have a conditional feature via the first natural data structure”.  This limitation of the step of modifying the first unit cell to have a conditional feature via the first natural data structure functions as a generic computer function, where the modifying of the first unit cell has a conditional feature via the first natural data structure, which is being performed. 
Claim 7
Dependent claim 7 recites “a step of expressing, via the processor, the conditional feature if the first unit cell is located on an exterior surface of the lattice structure”.  This limitation of the step of expressing the conditional feature if the first unit cell is located on an exterior surface of the lattice structure functions as a generic computer function, where the expressing the conditional feature is performed if the first unit cell is located on an exterior surface of the lattice structure.
Claim 8
Dependent claim 8 recites “a step of selecting, via the processor, a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape”.  This limitation of the step of selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape functions as a generic computer function, where the step of selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape is performed.
Claim 9
Dependent claim 9 recites “modifying, via the processor, the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter”.  This limitation of modifying the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter, functions as a generic computer function, where the modifying the first unit cell via the first design space data structure is performed according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter.
Claim 10
Dependent claim 10 recites “a step of selecting, via the processor, the first design space data structure from a plurality of design space data structures according to a design space data structure input from a user”. This limitation of the step of selecting the first design space data structure from a plurality of design space data structures according to a design space data structure input from a user functions as a generic computer function, where the selecting the first design space data structure from a plurality of design space data structures is performed according to a design space data structure input from a user.
Claim 11
Dependent claim 11 recites “a step of selecting, via the processor, the first natural space data structure from a plurality of natural space data structures such that the first natural space data structure corresponds to the selected natural space data structure”.  This limitation of the step of selecting the first natural space data structure from a plurality of natural space data structures such that the first natural space data structure corresponds to the selected natural space data structure functions as a generic computer function, where the selecting the first natural space data structure from a plurality of natural space data structures is performed.
Claim 13
Dependent claim 13 recites “a step of generating, via the processor, a second design space data structure and a second natural space data structure such that the second finite element includes the second design space data structure and the second natural space data structure”.  This limitation of the step of generating a second design space data structure and a second natural space data structure such that the second finite element includes the second design space data structure and the second natural space data structure functions as a generic computer function, where the generating a second design space data structure and a second natural space data structure is performed. 
Claim 14
Dependent claim 14 recites “a step of generating, via the processor, the second unit cell such that the second unit cell corresponds to the second finite element”.  This limitation of the step of generating the second unit cell such that the second unit cell corresponds to the second finite element functions as a generic computer function, where the generating the second unit cell is performed to correspond it to the second finite element.
Claim 15
Dependent claim 15 recites “a step of modifying, via the processor, the second unit cell via the second design space data structure according to user inputs”.  This limitation of the step of modifying the second unit cell via the second design space data structure according to user inputs, functions as a generic computer function, where the modifying of the second unit cell is performed.


Claim 16
Dependent claim 16 recites “a step of modifying, via the processor, the second unit cell via the second natural space data structure to correspond to the modifications of the second unit cell in the second design space data structure”.  This limitation of the step of modifying the second unit cell via the second natural space data structure to correspond to the modifications of the second unit cell in the second design space data structure, functions as a generic computer function, where the modifying of the second unit cell is performed to correspond the second unit cell o the modifications of the second unit cell in the second design space data structure.
Claim 18
Dependent claim 18 recites “wherein the step of modifying the first finite element to a deformed state includes selecting, via the processor, a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape”. This limitation of selecting a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape, functions as a generic computer function, where the selecting of a finite element shape from a plurality of shapes is performed.
Claim 19
Dependent claim 19 recites “a step of mating, via the processor the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell”.  This limitation of the step of linking the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell, functions as a generic computer function, where the step of linking the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell is performed. 
Claim 20
Dependent claim 20 recites “modifying, via the processor, the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter”.  This limitation of modifying the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter, functions as a generic computer function, where modifying of the first unit cell via the first design space data structure is performed according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musuvathy (U.S. PGPub 2015/0193559) in view of Ayubi-Moak et al. (U.S. Patent 10,528,684) in further view of Wang et al. (U.S. PGPub 2017/0103510).

Examiner’s note:  Regarding the limitation of claim 1 that states “generating a first natural space data structure such that the first finite element includes the first natural space data structure, the examiner considers the rod or beam element representation as being the first natural space data structure, since the finite element includes the first natural space data structure, see paragraph [0040] and Fig. 5 of the Musuvathy reference.
Regarding the limitation of claim 1 that states “the first natural space data structure being configured for deformation, linking, mating, unlinking, and demating”, the examiner notes that the user can modify the lattice structures, which demonstrates that the deformation of the lattice structures can be changed as well as the lattice structures can be linked, unlinked, mated or demated to other design features, see paragraph [0046] and Fig. 10 of the Musuvathy reference.
Regarding the limitation of claim 1 that states “generating a first unit cell corresponding to the first finite element”, the examiner considers a CAD model of lattice template as being the first unit cell, since the first unit cell can be a CAD model, see paragraph [0007] of the specification and paragraph [0041] and Fig. 6 of the Musuvathy reference.
Regarding the limitation of claim 1 that states “generating, via the processor, a first design space data structure such that the first unit cell includes the first design space data structure and the first design space data structure being configured for deformation, linking, mating, unlinking, and demating, the first design space data structure being a different data structure than the first natural space data structure”, the examiner notes that the user can modify the lattice structures, which demonstrates that the deformation of the lattice structures can be changed as well as the lattice structures can be linked, unlinked, mated or demated to other design features, see paragraph [0044], paragraph [0046], paragraph [0053], Figs. 9A-9E and 10 of the Musuvathy reference.
Regarding the limitation of claim 1 that states “generating, via the processor, a geometric map between the first natural space data structure, the first design space data structure, and the finite element mesh, the geometric map including a first shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to the finite element mesh”, the examiner considers the process of creating a lattice as being the generating of a geometric map, since the generating of the geometric map involves generating the geometric map between the first natural space data structure, the first design space structure and the finite element mesh.  As shown in Fig. 9A -9D, a lattice is created where it starts from a 2D sketch until it’s a 3D lattice.  Also, the geometric map includes a first shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to the finite element mesh.  With getting the results that are shown in Fig. 9D of the Musuvathy reference, demonstrates that there is a shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to the finite element mesh, since the lattice is designed in a shape of a square, see paragraph [0044] and Figs. 9A-9E of the Musuvathy reference.
Regarding the limitation of claim 1 that states “the first design space data structure being configured for front-end manipulation”, the examiner notes that by there being a layout editor, where a front-end portion can be generated, demonstrates that a first design space data structure is configured for front-end manipulation, since the front-end portion is being generated for the single pixel, see Col. 9 lines 55-60, “Image sensor pixel designs 86 may include a front-end, etc.”, Col. 10 lines 5-20, “In one embodiment, single-pixel layout file 97 is at least, etc.” and Fig. 2 of the Ayubi-Moak et al. reference.
 
With respect to claim 1, Musuvathy discloses “generating, via a processor, a finite element mesh having a plurality of finite elements including a first finite element” as [Musuvathy (paragraph [0027], paragraph [0040], Fig. 5)];
“generating, via the processor, a first natural space data structure such that the first finite element includes the first natural space data structure” as [Musuvathy (paragraph [0040], Fig. 5)] Examiner’s interpretation: The examiner considers the rod or beam element representation as being the first natural space data structure, since the finite element includes the first natural space data structure;
“the first natural space data structure being configured for deformation, linking, mating, 
unlinking, and demating” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The examiner notes that the user can modify the lattice structures, which demonstrates that the deformation of the lattice structures can be changed as well as the lattice structures can be linked, unlinked, mated or demated to other design features;
“generating, via the processor, a first unit cell corresponding to the first finite element” as [Musuvathy (paragraph [0041], Fig. 6)] Examiner’s interpretation: The examiner considers a CAD model of lattice template as being the first unit cell, since the first unit cell can be a CAD model, see paragraph [0007] of the specification;
“generating, via the processor, a first design space data structure such that the first unit cell includes the first design space data structure and the first design space data structure being configured for deformation, linking, mating, unlinking, and demating, the first design space data structure being a different data structure than the first natural space data structure” as [Musuvathy (paragraph [0044], paragraph [0046], paragraph [0053], Figs. 9A-9E and 10)] Examiner’s interpretation: The examiner notes that the user can modify the lattice structures, which demonstrates that the deformation of the lattice structures can be changed as well as the lattice structures can be linked, unlinked, mated or demated to other design features;
“generating, via the processor, a geometric map between the first natural space data structure, the first design space data structure, and the finite element mesh, the geometric map including a first shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to
the finite element mesh” as [Musuvathy (paragraph [0044], Figs. 9A-9E)] Examiner’s interpretation:  The examiner considers the process of creating a lattice as being the generating of a geometric map, since the generating of the geometric map involves generating the geometric map between the first natural space data structure, the first design space structure and the finite element mesh.  As shown in Fig. 9A -9D, a lattice is created where it starts from a 2D sketch until it’s a 3D lattice.  Also, the geometric map includes a first shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to the finite element mesh.  With getting the results that are shown in Fig. 9D of the Musuvathy reference, demonstrates that there is a shape function mapping the first natural space data structure to the first design space data structure and a second shape function mapping the first natural space data structure to the finite element mesh, since the lattice is designed in a shape of a square;
“modifying, via the processor, the first unit cell via the first design space data structure according to user inputs” as [Musuvathy (paragraph [0046], Fig. 10)];
“and modifying, via the processor, the first unit cell via the first natural space data structure to correspond to the modifications of the first unit cell in the first design space data structure.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The lattice structures can be edited, which demonstrates that they can be modified;
While Musuvathy teaches the first natural space data structure being configured for
deformation, linking, mating, unlinking, and demating and the first design space data structure being configured for deformation, linking, mating, unlinking, and demating, Musuvathy does not 
explicitly disclose “the first natural space data structure being configured for back-end manipulation; the first design space data structure being configured for front-end manipulation”
	Ayubi-Moak et al. discloses “the first natural space data structure being configured for back-end manipulation” as [Ayubi-Moak et al. (Col. 5 lines 7-29, “In one embodiment, the prototyping toolstep includes a 3D pixel, etc.”)];
	“the first design space data structure being configured for front-end manipulation” as [Ayubi-Moak et al. (Col. 9 lines 55-60, “Image sensor pixel designs 86 may include a front-end, etc.”, Col. 10 lines 5-20, “In one embodiment, single-pixel layout file 97 is at least, etc.”, Fig. 2)] Examiner’s interpretation: By there being a layout editor, where a front-end portion can be generated, demonstrates that a first design space data structure is configured for front-end manipulation, since the front-end portion is being generated for the single pixel;
Musuvathy and Ayubi-Moak et al. are analogous art because they are from the same field endeavor of analyzing a model of 3D object that can be printed.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Musuvathy of having the first natural space data structure being configured for deformation, linking, mating, unlinking, and demating and the first design space data structure being configured for deformation, linking, mating, unlinking, and demating by incorporating the first natural space data structure being configured for back-end manipulation; the first design space data structure being configured for front-end manipulation as taught by Ayubi-Moak et al. for the purpose of improving Technology Computer Aided Design (TCAD) software tools.
Musuvathy in view of Ayubi-Moak et al. teaches the first natural space data structure being configured for back-end manipulation; the first design space data structure being configured for front-end manipulation.
The motivation for doing so would have been because Ayubi-Moak et al. teaches that by improving Technology Computer Aided Design (TCAD) software tools, a designer can avoid the inefficiencies associated with conventional tools/methods during the development of CIS pixel designs (Ayubi-Moak et al. (Col. 3 lines 31-53, “What is needed is an improved TCAD tool, etc.).
While the combination of Musuvathy in view of Ayubi-Moak et al. generating a 3D lattice, Musuvathy in view of Ayubi-Moak et al. do not explicitly disclose “A method of creating a lattice structure for a part formed via additive manufacturing”
Wang et al. discloses “A method of creating a lattice structure for a part formed via additive manufacturing” as [Wang et al. (Abstract, paragraph [0006] – [0007])];
Musuvathy, Ayubi-Moak et al. and Wang et al. are analogous art because they are from the same field endeavor of analyzing a model of 3D object that can be printed.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Musuvathy and Ayubi-Moak et al. of generating a 3D lattice by incorporating A method of creating a lattice structure for a part formed via additive manufacturing as taught by Wang et al. for the purpose of scanning a real world object and constructing a digital model of that object.
Musuvathy in view of Ayubi-Moak et al. in further view of Wang et al. teaches a method of creating a lattice structure for a part formed via additive manufacturing.
The motivation for doing so would have been because Wang et al. teaches that by performing a pre-scan of a 3D object and generating a model of the 3D object from the pre-scan, the ability to analyze the model to identify a property of the 3D object predictive of a reconstruction of the 3D object can be accomplished (Wang et al. (paragraph [0005], paragraph [0008]).

Examiner’s note: Regarding claim 2, the structures can be linked to other design features, which demonstrates that a first unit cell can mate with a second unit cell, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 2, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “a step of mating, via the processor, the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: As shown in Fig. 10 of the Musuvathy reference, lattice structures can be linked to other design features, which demonstrates that a first unit cell can mate with a second unit cell;

Examiner’s note: Regarding claim 3, the user can modify the lattice structures, which demonstrates that a first and second finite element can be linked.  Also, as shown in Fig. 10 of the Musuvathy reference, there are labels for the parts of the object, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 3, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 2 above, and Musuvathy further discloses “wherein the step of mating the first unit cell with the second unit cell includes linking, via the processor, the first finite element and a second finite element corresponding to the second unit cell via global identifiers of a dual-linked face-edge- node connected graph.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the lattice structures, which demonstrates that a first and second finite element can be linked.  Also, as shown in Fig. 10 of the Musuvathy reference, there are labels for the parts of the object;

Examiner’s note: Regarding claim 4, the user can modify the lattice structures, which demonstrates that a first and second finite element can be unlinked, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 4, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 2 above, and Musuvathy further discloses “a step of demating, via the processor, the first unit cell and the second unit cell by unlinking the first finite element and a second finite element via global identifiers of a dual-linked face-edge-node connected graph.” as [Musuvathy (paragraph [0046], Fig. 10)]  Examiner’s interpretation: The user can modify the lattice structures, which demonstrates that a first and second finite element can be unlinked.

Examiner’s note: Regarding the limitation of claim 5 that states “and mating, via the processor, the interfacing feature of the first unit cell with an interfacing feature of the second unit cell”, the user can modify the lattice structures with different features, which demonstrates an interfacing feature is mated to a first unit cell, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 5, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 2 above, and Musuvathy further discloses “modifying, via the processor, the first unit cell via the first natural space data structure such that the first unit cell includes an interfacing feature” as [Musuvathy (paragraph [0046], Fig. 10)];
“and mating, via the processor, the interfacing feature of the first unit cell with an interfacing feature of the second unit cell.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the lattice structures with different features, which demonstrates an interfacing feature is mated to a first unit cell;

With respect to claim 6, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “a step of modifying, via the processor, the first unit cell to have a conditional feature via the first natural data structure.” as [Musuvathy (paragraph [0046], Fig. 10)];

With respect to claim 7, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 6 above, and Musuvathy further discloses “a step of expressing, via the processor, the conditional feature if the first unit cell is located on an exterior surface of the lattice structure.” as [Musuvathy (paragraph [0046], Fig. 10)];

Examiner’s note: Regarding claim 8, the user can modify the lattice structures with different features, which demonstrates a finite element shape from a plurality of shapes can be selected, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 8, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “a step of selecting, via the processor, a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the lattice structures with different features, which demonstrates a finite element shape from a plurality of shapes can be selected;

Examiner’s note: Regarding claim 9, the user can modify the model of the lattice structures with different features, which demonstrates the first unit cell can be modified, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 9, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “modifying, via the processor, the first unit cell via the first design space data structure according to a snap-to location of one of a vertex location, an edge center, a face centroid, a volume centroid, an incenter, and a circumcenter.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the model of the lattice structures with different features, which demonstrates the first unit cell can be modified;

With respect to claim 10, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “a step of selecting, via the processor, the first design space data structure from a plurality of design space data structures according to a design space data structure input from a user.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];

With respect to claim 11, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 1 above, and Musuvathy further discloses “a step of selecting, via the processor, the first natural space data structure from a plurality of natural space data structures such that the first natural space data structure corresponds to the selected natural space data structure.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];
Examiner’s note: Regarding the limitation of claim 12 that states “mating, via the processor, the first unit cell with a second unit cell via the first natural space data structure, the second unit cell corresponding to a second finite element having a second shape different than the first shape”, the model of the lattice structures can be linked to other design features, which demonstrates that a first unit cell can mate with a second unit cell, see paragraphs [0031], [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 12, Musuvathy discloses “mating, via the processor, the first unit cell with a second unit cell via the first natural space data structure, the second unit cell corresponding to a second finite element having a second shape different than the first shape.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)] Examiner’s interpretation: The model of the lattice structures can be linked to other design features, which demonstrates that a first unit cell can mate with a second unit cell;
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.
Examiner’s note: Regarding claim 13, Having hexahedral elements that are replaced with lattice template skeleton, demonstrates that there are multiple elements that are connected to form an object, see paragraphs [0040] – [0042] and Figs. 6A, 6B, 7A and 7B of the Musuvathy reference.

With respect to claim 13, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 12 above, and Musuvathy further discloses “a step of generating, via the processor, a second design space data structure and a second natural space data structure such that the second finite element includes the second design space data structure and the second natural space data structure.” as [Musuvathy (paragraph [0040] – [0042], Figs. 6A, 6B, 7A and 7B)] Examiner’s interpretation: Having hexahedral elements that are replaced with lattice template skeleton, demonstrates that there are multiple elements that are connected to form an object; 

With respect to claim 14, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 13 above, and Musuvathy further discloses “a step of generating, via the processor, the second unit cell such that the second unit cell corresponds to the second finite element.” as [Musuvathy (paragraph [0040] – [0042], Figs. 6A, 6B, 7A and 7B)];

With respect to claim 15, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 14 above, and Musuvathy further discloses “a step of modifying, via the processor, the second unit cell via the second design space data structure according to user inputs.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];

With respect to claim 16, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 15 above, and Musuvathy further discloses “a step of modifying, via the processor, the second unit cell via the second natural space data structure to correspond to the modifications of the second unit cell in the second design space data structure.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];
Examiner’s note: Regarding the limitation of claim 17 that states “modifying via the processor the first finite element to a deformed state”, the user can modify the model of the lattice structures with different features, which demonstrates the first finite element is modified to a deformed state, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 17, Musuvathy discloses “modifying, via the processor, the first finite element to a deformed state” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the model of the lattice structures with different features, which demonstrates the first finite element is modified to a deformed state;
“and modifying, via the processor, the first unit cell according to the deformed state of the first finite element via the first natural space data structure so that the first unit cell has a desired shape.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.
With respect to claim 18, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 17 above, and Musuvathy further discloses “wherein the step of modifying the first finite element to a deformed state includes selecting, via the processor, a finite element shape from a plurality of shapes such that the first finite element has the selected finite element shape.” as [Musuvathy (paragraph [0031], paragraph [0046], Fig. 10)];

Examiner’s note: Regarding claim 19, the user can modify the model of the lattice structures, which demonstrates that first unit cell can be linked with a second unit cell, see paragraph [0046] and Fig. 10 of the Musuvathy reference.

With respect to claim 19, the combination of Musuvathy, Ayubi-Moak et al. and Wang et al. discloses the method of claim 17 above, and Musuvathy further discloses “the step of mating, via the processor, the first unit cell with a second unit cell via the first natural space data structure and a second natural space data structure of the second unit cell.” as [Musuvathy (paragraph [0046], Fig. 10)] Examiner’s interpretation: The user can modify the model of the lattice structures, which demonstrates that first unit cell can be linked with a second unit cell;

With respect to claim 20, the limitations of the claim recite the same substantive limitations of claim 9 above and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147